283 F.2d 867
AMERICAN FIDELITY & CASUALTY COMPANY, Appellant,v.KINGHAM TRAILER COMPANY and The Shuler Axle Company, Appellees.
No. 14034.
United States Court of Appeals Sixth Circuit.
Oct. 3, 1960.

Burns Weston, Cleveland, Ohio, Johnson, Weston, Blackmore, Cory & Hurd, Cleveland, Ohio, Stoll, Keenon & Park, Lexington, Ky., Edward M. Post, Taustine & Post, Louisville, Ky., on brief, for appellant.
Hubert T. Willis, and Fielden Woodward, of Woodward, Hobson & Fulton, Louisville, Ky., of Middleton, Seelbach, Wolford, Willis & Cochran, Louisville, Ky., for appellees.
Before McALLISTER, Chief Judge, SIMONS, Senior Judge, and O'SULLIVAN, Circuit Judge.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties and argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered adjudged and decreed that the judgment of the District Court be, and is hereby affirmed on the findings of fact and conclusions of law of Judge Henry L. Brooks.